Explanations of vote
(CS) Mr President, ladies and gentlemen, I would like to explain my vote on the European Parliament resolution on stepping up the Union's disaster response capacity. Certainly the document's tone of solidarity and mutual help is a step in the right direction. The Barnier report challenges us to take practical steps and in this regard the Commission communication shows the way forward. Indeed we must ensure compatibility and strengthen cross-border cooperation between our countries' protection forces at different levels. Unfortunately, I was unable to support the resolution because our oral amendment was not adopted. In this amendment we oppose creating legally binding instruments that would affect national legislation, policies and programmes and so affect the element of solidarity. I simply believe that we will achieve better protection against the impact of disasters by supporting the protection forces in our Member States, through coordination and investment in their equipment, not by drawing up new legislation that will do nothing more for the whole process than create more bureaucracy.
(SK) Since 1968 the Customs Union has played a crucial role in preserving and developing the single market. Forty years of the Customs Union has been a substantial achievement and it has provided benefits for EU business and citizens.
I welcome the resolution by Mrs Arlene McCarthy, on behalf of the Committee on the Internal Market and Consumer Protection, on the 40th anniversary of the Customs Union and I voted in favour of it.
Due to globalisation and technological progress, the Customs Union is having to cope with challenges such as counterfeit goods, increased imports of dangerous products and the need to set up electronic customs systems. Only mutual cooperation between the customs administrations and surveillance authorities at international level will be able to protect the EU market against imports of dangerous and counterfeit products, thereby strengthening consumer protection. I became convinced of this when visiting the national customs authorities and customs administrations in Prague, Antwerp and Washington, as well as Beijing and Shanghai.
This anniversary is a suitable occasion to thank customs officials for their demanding and often dangerous work, and for expressing our appreciation of the successes they achieve in their fight against dangerous products, counterfeit products and piracy.
Madam President, the 40th anniversary seems an opportune moment to address a misapprehension that has existed, I think, in our country ever since your constituents and mine voted to join what they thought was the Common Market some 35 years ago - the misapprehension concerning the difference between a free-trade area and a customs union.
What I think most British people understood by the Common Market was that there would be mutual product recognition, that if you could sell something in the UK, you should also be allowed to sell it in Germany, France and Spain and the other way round.
But of course what we have instead is standardisation. Something is required to contain certain ingredients, to be of a volume of not less than 'x' and not more than 'y', and even if that product was never intended for export, even if it never crosses frontiers, it can find itself criminalised and prohibited in its own country; and this is often because a rival somewhere in the EU - as often as not in Britain - which happens to meet all of a group of specifications anyway, uses the mechanisms of the European Union in order to pass on its costs to its rivals.
I think it is a shame that we have lost the original concept of free circulation of goods and services in favour of harmonisation, which reduces consumer choice.
Madam President, how wonderful it is to see you in the chair.
When I give speeches in my constituency of London - for those of you who may have heard of London, the greatest city in the world, capital of the greatest country in the world - it is often pointed out to me by my constituents that they thought in 1973 that we were joining a customs union. Then I say, 'Do you not understand the nature of the beast? Do you not understand the nature of the European project? It is all about further political and economic integration'.
In fact in my first week in Parliament the leader of my group, Hans-Gert Pöttering, stood up and said, 'Nothing must be allowed to get in the way of European integration; nothing must be allowed to get in the way of the European project'. So clearly, there is a misapprehension of the nature of the project in my constituency.
My plea to you, those of you in this Chamber who support the project, is: please be honest about its intentions. If you seek to deny the truth about this project, then, once you ask the people, they will reject it, as they did in the referendum in Ireland.
Madam President, I too am delighted to see you in the chair.
I voted for Amendment 6 because I believe that the authorisation of the chlorinated chicken imports would undermine European standards and I see that happening on two fronts. First of all, there is a lack of scientific data on the environmental and health impact of using the substances that are proposed. Secondly, given the regime under which poultry producers operate, it is unreasonable to have two different standards, both from the perspective of the producers and more importantly from that of the consumers.
The previous speaker mentioned the Lisbon referendum in Ireland. Certainly one of the issues on the ground that I came across when canvassing was that people do object to different standards. But what we are doing here in Parliament today is dealing with that, so I am delighted that Parliament has passed that resolution.
Madam President, I fully support the resolution passed by Parliament. Again, one of the things we often speak about in Parliament is how we respond to the needs of citizens. I think this is a clear case where a response is needed.
The fishing industry is in crisis, with fuel prices having increased by more than 300% in the last five years while prices for fish are similar to those paid 20 years ago. So the bottom line is that fishermen cannot survive, they are going out of business and I think some of our proposals in this resolution will help to improve the situation.
I am pleased to see that the Slovenian presidency has said that they will take this on board, and I would call on the Council of Fisheries Ministers when it meets next week to pay particular attention to this resolution.
Now, Mr Kamall, I suppose you are going to tell us about fishermen in London?
Madam President, I do not think there are any left, thanks to the common fisheries policy!
Thank you very much for giving me this opportunity to explain the way I voted on this important debate. But what I would say to my colleagues in the House is, actually, let us look at what the real problem is. Whenever there is an international crisis, you seek to blame that for the problems in the fishing industry. Actually it is not the rise in fuel prices that is the real problem in the fishing industry. It is the common fisheries policy, a system of central planning that the Soviets would have been proud of. I find it amazing that colleagues in this House are so willing to espouse Soviet economics.
Let us look at some of the more successful fish preservation systems around the world. If you look at the ones, for example, in Iceland and New Zealand, you will find that they are based on the rule of law and property rights and transferable property rights. If we really want to solve the problem in the fisheries industry, it is time to trust the rule of law; it is time to trust property rights; it is time to trust the free market.
Madam President, I do not want to speak on this item but the previous item. I was trying to attract your attention.
I abstained on the poultry carcass issue, primarily because I believe there is evidence to refute the claims that we need to keep the ban in place. I particularly think there is scientific evidence in place to allow this ban to be lifted. But, in any case, none of this discussion has come to the fore.
What we have instead is a very expensive process in Europe for cleaning chicken carcasses. That is the real problem because any carcasses that come into the European Union would seem to be cheaper; as a result they sell more quickly and obviously suit the consumers.
This is not about health claims, this is about protectionism. I think it is a very sad day for Europe that we have this particular debate in such a short and truncated way, rushed through as a resolution this week in Parliament.
I abstained as a result of this and I believe our relationship with the US and with other countries is stained as a result.
(SK) The EU-Russia Summit is rightly receiving a great deal of attention. Taking into account Russia's important geopolitical standing and its enduring historical and cultural ties with Europe, I support the establishment of a strong political partnership between the EU and the Russian Federation.
This partnership should include mutual assistance in security issues, namely the fight against terrorism and organised crime, and overcoming the obstacles to free trade and travel. However, we must not overlook the presence of several problematic aspects in the relationship between the Union and Russia. In this regard, it is important for the EU to speak with one voice.
No Member State that takes the common foreign and security policy seriously should build its bilateral relations with Russia in such way that would damage the just interests of the Member States. In areas concerning sensitive international issues, the EU and Russia should reach a consensus based on respect for international law and territorial integrity, for example in the case of Serbia and Kosovo.
To conclude, I would like to say that the EU should help Russia to develop and strengthen democracy, the rule of law and the protection of human rights.
(PL) Madam President, the EU-Russia summit is approaching. This is a significant event, which is why the debate in our Parliament concerning the preparations was so important.
Relations between the European Union and Russia are of enormous importance for stability, economic growth and security in Europe and the whole world. These relations took on a new dimension after the EU's enlargement with another 12 countries, principally from central and eastern Europe. These are countries that, in the past, were closely linked economically, politically and militarily with the former Soviet Union.
Thus far, bilateral trading relations with individual countries have been transferred to the level of the EU and Russia. However, Russia is constantly trying to make arrangements with individual countries, bypassing the EU. Exceptional circumstances are frequently cited for this bilateral cooperation.
Russia is an enormous country with great political and military aspirations, with vast energy resources that define its position in Europe and the world. Having ratified the Kyoto Protocol, Russia is an important partner that should be included in measures to combat climate change as well as those relating to environmental protection.
Madam President, in the case of paragraph 29, which ends, 'to offer a greater EU involvement in the conflict resolution process', I support the original version, which adds and continues, 'including the possibility of an EU peacekeeping mission on the ground and a replacement of the CIS and Russian troops'.
I find that it is absolutely important just now to send a clear message on behalf of the EU that we are ready to make a concrete commitment in the form of a peacekeeping mission in Abkhazia.
Madam President, I voted for this report because, as in other sectors, I am concerned to see the EU decline in sheepmeat production against a rising tide of imports.
There are not just farm income issues here but pertinent environmental issues because, of all farmed animals, sheep probably contribute the most to the natural upkeep of less fertile areas and the maintenance of biodiversity.
Environmental degradation of many upland and less-favoured areas will result from diminishing sheep farming. Thus the necessity to sustain this industry and contemplate environmentally-linked payments to support it.
I also believe a proper country-of-origin labelling regime could greatly help promote growth in consumption of local lamb, particularly with rising imports.
Finally, the Commission's rush to electronic tagging will impose further costs on a sector already diminishing because of uneconomic returns. At most, such tagging should be voluntary for each Member State and region.
Madam President, I agree with the final speaker about the electronic tagging. It certainly should be voluntary.
I supported Amendment 4 because I want to ask the Commission and the Council to look at introducing some kind of Community financing for the system of electronic tagging. The goat, sheep and lamb sectors are in crisis and they certainly cannot afford to have further costs foisted upon them.
Indeed, I would have preferred Amendment 1 - but of course that fell on the adoption of Amendment 4 - where it was recommended that the implementation of the electronic identification system be deferred until 2012 at the earliest. I agree with the former speaker, as I said, that the bureaucracy and cost involved far outweigh any of the benefits.
Madam President, as I said last night, this is a very good report. Unfortunately last night the Commissioner ruled out possibility of the Commission agreeing to the rapporteur's proposal to have a task force to look at the industry.
Now I am not a great believer in task forces because the place is littered with them; every time we have a problem we set up a task force and you never hear tell of it again.
But I think if we had had better cooperation before we came to this Chamber, we could have put forward a firm proposal that would have helped the industry and worked for the industry.
Now we have got nothing. We have got electronic tagging. We have not got what we asked, that it be put back to 2012. The industry cannot afford it. But I think we will return to this; we have not heard the last of it, because we have got to defend the sheep industry throughout the whole of the European Union.
in writing. - (PT) The transport of dangerous goods has been discussed many times, and safety standards have gradually been clarified and simplified as a result. With Mr Liberadzki's report, therefore, existing legislation on the transport of dangerous goods will form a sound basis for the scope of the directive in particular, which has been extended to inland waterways. I congratulate the negotiators on reaching an agreement that will make it possible to conclude this dossier at second reading.
The extension of the directive to inland waterways will involve a two-year transitional adaptation period for Member States, which will be able to regulate or prohibit the transport of dangerous goods in their territory for reasons other than safety during transport.
It should therefore be stressed that this legislation illustrates our efforts to make the transport of dangerous goods in the Union increasingly more effective and safe by eliminating unnecessary bureaucracy and added costs, or rules that do not make its management more efficient.
in writing. - (IT) Madam President, ladies and gentlemen, in truth there is very little to discuss in Mr Liberadzki's excellent report on the inland transport of dangerous goods. I voted for the report in committee and I confirm my vote here.
The more intramural trade like that between the Member States of the Union increases, the more useful it is, in my opinion, for such flows to be comparable, especially in terms of safety, but also in terms of inspections and related administrative procedures. It would not, moreover, be logical to criticise or worse to reject such a technical text, the wide-ranging consultation on which has involved and has been qualitatively informed by so many experts from the Member States.
in writing. - (NL) I fully support this report. Every year an enormous quantity of dangerous goods, such as chlorine and petrol, is transported by inland waterway in the European Union. No rules have so far been drawn up on that, although there is legislation on the transport of dangerous goods by road and rail.
Legislation on the transport of dangerous goods by boat is badly needed, not just for safety reasons but also to regulate protection of the environment and public health at European level. Much of the transport of this kind is cross-border. Furthermore, European rules are also to the benefit of businesses, which at the moment have to comply with different national requirements in the various Member States. Inland waterways transport also emits less greenhouse gas. It is therefore very important to harmonise the requirements for the various forms of transport. It will then become more attractive to combine several modes, for instance with part of the journey being done by rail and the freight then continuing by boat. Not only is that efficient, it is above all sustainable. I therefore hope that transport firms will actually opt more often for a combination of different modes of transport.
in writing. - (PL) I abstained from voting on the report by Mr Helmut Markov on road infrastructure safety management. The reason is that this report runs flagrantly counter to the principle of subsidiarity: 'a larger entity should not exercise functions that can be carried out by a smaller one'. This principle should be maintained with all possible care. Unfortunately, even in this House, I have often witnessed this principle being breached. I hope that on this occasion we managed to safeguard the principle at least partially, but how much time was spent doing this! Our legislative work was not directed towards the creation of good law, but to amending a poor legislative proposal. I am not, however, under any illusion that this will be the last attack on the principle of subsidiarity. This is paradoxical really, as these attacks come from the same quarter as the loudest criticisms of Ireland, a country that, a few days ago, rejected the Lisbon Treaty. People are just not making the connection that the citizens of that country said 'no' precisely because it is well known that this principle is regularly breached by the European Union. In fact, it is just this example, that of Ireland, that should make us aware that we cannot just ignore subsidiarity, or sacrifice it to what are allegedly higher goals, such as road safety. Sooner or later, and probably sooner, this will come back to haunt us.
in writing. - (IT) Madam President, ladies and gentlemen, I shall be voting for Mr Markov's report. In my view, this a very comprehensive proposal which includes a whole range of aspects geared towards ensuring that safety is taken into account through all the stages of life of road infrastructure: from planning to design and use.
I agree with the respect of the subsidiarity principle in the proposal, leaving it to the discretion of Member States to decide how intensively 'road safety impact evaluations', road safety audits and safety inspections are to be applied.
The adoption of a legislative instrument geared to the safe development of the road network, through an approach which is not too inflexible, has to be seen as a positive result, whose effects will depend on the intensity with which it is applied. However, I feel that it is essential to lay down binding minimum standards, from which no derogations are possible, to be applied in all Member States.
in writing. - British Conservatives know how devastating the effects of a natural disaster can be. From the floods in the UK last year, we are aware of the human, economic and environmental damage that can be caused. We also understand the effects such natural disasters have upon other countries.
Nonetheless, we believe that individual Member States are best placed to respond rapidly and appropriately to disasters occurring within their own territory. We believe that the creation of a European Civil Protection Force would merely slow down the capacity for response by adding an extra bureaucratic burden. What those affected require is timely and necessary intervention, not more bureaucracy.
Finally, we cannot agree with further EU legislation in the area of disaster prevention and response. We consider that adequate legislation already exists at both Member State and EU level, and that financial aid is already available through the Solidarity Fund which serves, as it should, to mitigate structural and long-term damage.
In supporting this resolution in the final vote, we wish to make clear that we have also voted in favour of the amendments which called for the deletion of references to the Civil Protection Force and further EU legislation in this area.
in writing. - (IT) I am voting firmly in favour of this motion for a resolution on stepping up the European Union's disaster response capacity.
As a member of this Parliament's Committee on Development, I have had the opportunity to visit some of the world's poorest and most disaster-prone areas, in some cases struck (as in the case of the tsunami) by catastrophic natural disasters. I should like to take this opportunity to stress the first-rate work of our Development Commissioner, Louis Michel, who has always swiftly and efficiently resolved to show solidarity and offer cooperation when these tragic events have occurred.
As the resolution points out, however, the procedures laid down in our legislative framework are still too convoluted: mechanisms need to be streamlined and substantial resources set aside for emergencies which will, unfortunately, continue to occur. Parliament is giving a clear signal in that direction today. Now we have to move from words to deeds.
in writing. - (PT) Despite our vote in favour, we regret that some of our proposals have not been approved, particularly the one considering it essential to pay particular attention to the less favoured or 'convergence' regions in the event of natural disasters, in connection with regulating the Structural Funds, or those underscoring the importance of maintaining the eligibility of regional-scale disasters for the European Solidarity Fund and its adaptation to the specific nature of natural disasters such as drought and fires, in terms of time limits and eligible actions.
We believe it is positive, however, that others have been adopted in relation to the recognition of Mediterranean region natural disasters, namely drought and forest fires. Support mechanisms for the people affected and for reforestation that must also cover the prevention of further large-scale disasters are required, however, as is an EU-funded public agricultural insurance scheme to guarantee farmers a minimum income in the event of national disasters such as droughts, fires or floods.
The common agricultural policy must be radically modified to support small and medium-sized farmers and family farming, thereby stimulating agricultural production, biodiversity and use of the land.
in writing. - (PT) We believe that a framework for cooperation between Member States must be established for preventing, combating and minimising the consequences of disasters. Among other aspects, however, we disagree with the creation of a European civil protection force (particularly if it has a military dimension), since capacities and operational resources in this area must be subject to the jurisdiction of Member States, which have to guarantee the resources and strategies to provide a (rapid) response to needs and which know their territory better.
We consider the approval of our proposals advocating the following to be positive:
Community-level recognition of the specific nature of Mediterranean region natural disasters such as drought and forest fires, and the resulting adaptation of Community instruments in terms of prevention, research, risk management, civil protection and solidarity in order to improve each Member State's response;
The need for greater Community funding of prevention measures.
However, we regret the rejection of our proposals:
Highlighting the importance of maintaining the eligibility of regional disasters for the European Solidarity Fund;
Advocating the adaptation of the European Solidarity Fund to the specific nature of natural disasters such as drought and fires, in terms of time limits and eligible actions.
in writing. - (FR) I welcome the Commission's initiative in finally producing a document on improving the coherence, effectiveness and visibility of the EU's reaction to natural or man-made disasters.
Yet I am sorry this is still not a really practical proposal that is likely to boost Europe's capacity in the area of civil protection, including prevention and rapid reaction, in the event of major crises occurring within or outside the Union.
I thank MEPs for supporting my amendment on using the expertise relating to the geographical location of the outermost regions (OR) and the overseas countries and territories (OCT).
Thanks to those overseas communities, Europe is present off the African coast (Canaries, Madeira), in the Indian Ocean (Reunion), close to the American continent (Guyana, Guadeloupe, Martinique, Azores), not forgetting the Pacific OCT (French Polynesia, New Caledonia).
Europe's overseas territories could become bases for pre-positioning vital products and logistics. That would make it easier to predict the available European human and material resources in the event of the need for urgent intervention outside the Union.
in writing. - Clearly there is great merit in improved coordination and readiness for mutual assistance of disaster response organisations in European countries. However, as always, the European Commission seizes on another opportunity to extend its own remit and responsibilities - here 'to develop a knowledge base, identify gaps', etc. The report, against the wishes of British Conservatives, also includes a call for legally-binding instruments. For these reasons I abstained in the vote.
in writing. - (PT) Despite the report's positive appraisal of 40 years of the Customs Union, many production sectors, particularly in Portugal, do not share the same view. Quite the contrary in fact. They know that the full opening of borders, in the name of free competition, has created profoundly unjust situations and has exacerbated structural deficits due to uneven development between the various countries.
Added to this inequality in productive capacity and in the development of the production process are other measures, policies and instruments that have made the situation worse, most significantly the creation of the internal market, international trade liberalisation, the Stability Pact within economic and monetary union and the neoliberalism of the Lisbon Strategy.
Consequently, although the report includes some positive proposals for reinforcing cooperation, its initial basis is unacceptable. Hence our vote against the report.
in writing. - (SV) We take a positive view of this resolution, since we support the common commercial policy and customs legislation as a precondition for the functioning of the internal market. We would point out, however, that we are deeply critical of many of the trade agreements which the EU has actually concluded with third countries.
in writing. - Whereas we fully support cooperation between the Member States to prevent the import of dangerous toys, drugs and other illegal or dangerous products, and whereas we fully support cooperation with trading partners to this end, we cannot vote in favour of this resolution due to the severe impact of the Customs Union on developing countries' trade.
The EU uses the Customs Union as a tool to negotiate favourable trade deals with developing countries while at the same time imposing high tariffs on products that are seen as unwanted competition for EU products. This policy is hampering the potential for economic growth in developing countries.
in writing. - (PT) This report begins by supporting the range of liberalisation packages for the electricity and natural gas markets, pushing for their privatisation even though they are strategic sectors for development and social progress. As is well known, the application of these packages in Portugal has exacerbated supply problems and increased consumer prices, and has also increased unemployment and job insecurity in the sector.
The European Commission is now seeking to gloss over the problems its strategy has created by presenting the 'European Charter on the Rights of Energy Consumers'. Despite the limited number of rights it refers to, we do not disagree with this Charter. The question is whether it will be adhered to by the sector's controlling economic groups, which Community policies are increasingly subservient to. Hence our abstention in the final vote on this report.
in writing. - (PL) The report that has been adopted on a European Charter on the Rights of Energy Consumers significantly increases the rights of energy consumers. More information will be made available to consumers, which will make it easier to choose between suppliers and various supply options. The Charter is a very important step in the liberalisation of the energy market.
I am convinced that clearer and more readable information given to consumers will make it possible for consumers to make the best choices. This is particularly important when energy prices are constantly rising and are becoming an area of ever-greater concern to consumers.
As a result of the solution that has been accepted, it will be easier to compare offers and real energy usage and this will encourage consumers to change suppliers if they are dissatisfied with the service offered. The result of this will be real competition between energy suppliers, greater concern for customer satisfaction and greater possibilities for consumers to have an impact on the decisions made by energy companies.
I believe that the Charter on the Rights of Energy Consumers will, slowly but surely, help to change the energy market, which is something that we have been looking forward to for a long time. Let us not forget that consumers are the most important part of the internal market and they expect us to make real changes.
in writing. - (RO) I voted for Ms. De Vits' report regarding the European Charter on the Rights of Energy Consumers. Given the ever higher prices for energy, it is necessary to ensure the supply of citizens with lower income and of people living in remote regions, where energy markets are smaller and non-competitive. Member States should take actions as soon as possible to define these groups of consumers clearly and promote and support actions, for instance social tariffs, to ensure the continuity of their access to electricity and natural gas.
I voted for amendments 3, 4, 5, 6 and 7 submitted by the Group of European Specialists. They stated the need to introduce social tariffs, to quarterly inform consumers about their own energy consumption and requested the informing of the public about the provisions of the European Charter on the Rights of Energy Consumers. I regret these amendments were not adopted.
The protection of energy consumers should rely on joint actions of the Union and Member States in the future as well. The European Charter on the Rights of Energy Consumers is a way to support the citizens in order for them to obtain information about their rights in a more efficient and simple way.
in writing. - I am strongly in favour of consumers being able to obtain secure, safe, reliable and sustainable supplies of gas and electricity at reasonable prices. National Regulatory Authorities should play an important role in this. However, I oppose the efforts by the European Commission to move into this area, to extend its powers and remit through 'studies', a 'Charter' and 'harmonisation', and I do not recognise the concept of 'Citizen of the Union'. For these reasons I abstained in the vote.
in writing. - (PT) We consider it positive that the European Parliament has criticised the European Commission proposal seeking to amend the rules on the marketing of poultrymeat, only to authorise the marketing of such meat that has undergone anti-microbial treatment for human consumption.
In practice this European Commission proposal merely seeks to fulfil the USA's request for the European Union to authorise the importation of its poultrymeat that has been treated with chemicals or anti-microbial substances.
The European Commission is therefore disregarding the precautionary principle and is disregarding the adoption and strengthening of the food safety and hygiene standards that already exist at EU level. These are much higher than those in the USA, which only uses a cheap end-of-line solution which it now wants the European Union to accept so that it can sell its produce throughout Europe.
We therefore hope that the Council will not accept the European Commission's proposal.
in writing. - (SV) The chlorination of chicken has not proved harmful to health or harmful in any other way, and our policy decisions should always be evidence-based. In the interests of free trade, therefore, I have voted against this report, which I consider to be motivated by protectionism.
In view of the widespread disquiet among the public in the EU as regards chlorinated chicken, however, it is of the utmost importance that we get legal requirements for labelling so that every individual can choose to avoid this product, for example in shops or restaurants.
in writing. - I voted in favour of this resolution as it highlights one of the most pressing issues facing the EU internally and externally.
We have decided in the EU to push for high food production standards - conscious of the needs for food safety and quality.
We do not permit the use of chlorine dipping of chicken carcases within the EU for produce consumed in the EU and therefore it makes no sense to allow imports of US chicken into the EU which is so treated.
In recent months we have a similar problem with imports of beef from Brazil - where traceability standards fall far short of those in the EU.
We may face a similar problem when we ban caged egg production in the EU but end up importing from outside the EU powdered egg products produced in caged systems.
If the EU insists on internal standards, it must be prepared to defend them and stop imports which fail to meet our internal standards.
in writing. - The Commission proposal to lift the ban on the importation of poultry treated with anti-microbial substances such as chlorine is extremely worrying. It must be recognised that these practices simply do not meet EU standards of food safety.
This proposal seems to be politically motivated and blatantly disregards the valid health and safety concerns of EU citizens. Assurances that this poultry will be labelled and clearly identifiable to the consumer are simply not adequate.
The use of anti-microbial substances in the treatment of poultry should not be promoted by the European Union in any way. This ban has been in place more than ten years and was originally implemented with good reason. Unfortunately, therefore, the Commission proposal to lift it represents a huge step backwards and is totally unacceptable.
The Commission must re-examine its original decision, which is based exclusively on commercial criteria and results in a crime against public health and consumer protection. We cannot ignore existing European legislation by making concessions to the Americans and putting commercial interests before public health. We are awaiting the response of the competent Commissioner for Health, Mrs Vassiliou, and the response of the Greek Government.
in writing. - (IT) Thank you Madam President. This resolution is an initial response to the very serious crisis which our Union's fisheries sector is experiencing as a result of the increasing price of oil. In recent days, I have personally visited various ports in my country and have seen a very difficult and complex situation to which we have to be able to provide swift and efficient answers.
The unprecedented increase in the price of oil risks bringing a whole sector to its knees. The Union has extraordinary funds for fisheries that can be used in particularly serious situations. I invite Commissioner Borg to take immediate action to ascertain whether such action by the Commission is advisable. Deeds and not words. Action and not promises. Among workers, I encountered a growing mistrust of the European institutions. Our task is to fill that gap and in particular to shoulder our responsibilities in the face of economic and social developments which may well precipitate a serious crisis.
in writing. - (PT) As stressed in a press release, we do not support this resolution because:
It does not respond to the immediate problem of workers' wages, failing to clarify that fishermen (workers) pay for fuel, and that this is why the problem affects them directly (as it does the owners of the vast majority of small vessels);
It disregards the EU's inertia and refusal to take the necessary decisions;
It does not table any specific proposals in relation to fuel prices (petrol and diesel) and as regards fish price formation at the initial point of sale;
It does not deplore a policy that takes advantage of escalating fuel prices to reduce and concentrate the sector even further, generate more unemployment, ensure the decline of a production sector and worsen the food and trade balances;
It falls well below positions adopted previously by the EP and proposed by the PCP;
In accordance with the recent proposals announced by the European Commission, and irrespective of one or two aspects which, if applied, could have positive effects for the sector, at bottom this resolution further encourages the scrapping of vessels and offers fishermen the alternative of giving up their occupation.
Because fisheries have a future, we call for measures such as the proposals in the resolution we presented to be adopted as a matter of urgency.
in writing. - The fishing industry has faced many crises over the years, but none greater than at present, with rising fuel prices which are pushing the industry over the edge to the point where it can no longer survive.
The continuing spiralling price of oil could prove to be disastrous for many industries, but none is more vulnerable than the fishing industry, with jobs at sea and on shore at risk.
We must look into all the options which are available to us. One route that should be explored is reducing taxes in order to ensure that fuel costs come down.
May I ask the following question: if we do not have fishermen, where will the fish we require come from? Are we going to sit back and allow foreign imports to take over our markets and put our industry out of business?
Saving our fishing fleets and the industry in general will prove to be a massive challenge. However, I am confident that with good will and all-round cooperation it is possible. I welcome yesterday's statement from the Commission announcing its intention to provide emergency assistance to fishing fleets. I sincerely hope that these measures will be formally adopted by the Council of Fisheries Ministers next week and then swiftly implemented.
in writing. - (FR) The dramatic rise in the price of diesel oil, 300% since 2003 has made its full impact felt in the fisheries sector. With the continuously worsening crisis, many fishing undertakings are now in a very fragile financial state.
Fisheries are in fact a particularly important pillar in the economic and social development of the outermost regions. Moreover, they are hit all the harder by the rise in the price of fuel because of their remote geographical location. That is an unacceptable situation. The European Union has a duty to find a compromise.
The European Parliament has just sent out a strong signal to fishers. In calling for the official aid ceiling to be raised to EUR 100 000 per vessel and not per undertaking, in calling for the immediate application of emergency and social support measures and, lastly, in demanding the reorganisation of European Fund expenditure for fisheries, MEPs have made it clear to fishers that they have heard their distress call.
The Council of European fisheries ministers will be discussing these proposals on 23 and 24 June 2008. The European Union has no option but to restore the confidence of fishers in order to plug the huge hole that has recently appeared.
in writing. - (PL) Mr President, I would like to point out once again that there is no western company that is as closely linked with the state as Gazprom is with the Kremlin. At present we are faced with a cold political calculation. The domination of Gazprom in the energy sector will lead to another increase in energy prices in Europe. Russia will be able to force through even greater political concessions for supplies of gas and oil. We are already seeing the effects of high prices in the ever more frequent protests in Europe. We also have, fresh in our memories, the repeated closure of gas supplies to our eastern neighbours.
Mr President, I supported this resolution because I believe that Europe must begin to speak with one voice in its relations with Russia, because only in this way can we guarantee that the EU will be effective.
in writing. - (PT) It is well-known that Russia is an important strategic partner for the European Union, and our geography makes us dependent on each other. Diplomacy must therefore be used to find the best solutions for this unavoidable proximity. The need to cooperate, however, must not force us into a real or disguised blindness towards the serious problems Russia raises.
Internally it cannot be ignored that Russia is not a full democracy and that the rule of law does not ensure effective respect for human rights. Externally it is impossible to ignore the use of energy as a weapon in external relations, in particular by promoting EU disunity in this area, the equivocal role it has played in the Iranian issue, and its unwillingness to force China to commit itself to human rights, among others.
Europe's voice in relation to Russia must be that of a serious partner which is willing to cooperate, but which is not willing to compromise on core issues of democracy, human rights and security.
in writing. - (PL) The complex relations between the European Union and Russia require well-managed and coherent diplomatic action.
The approaching EU-Russia summit arouses many emotions, as agreements are to be negotiated that are of great significance for both Russia and the European Union. Prior to this summit we must realise just how important it is for the future of the European Union that it should speak with one voice in the international arena. For this reason it is a shame that the people of Ireland put a question mark over the ratification of the Lisbon Treaty in last week's referendum, as it is precisely this Treaty that contains the regulations that will make the European Union a credible partner in international relations.
in writing. - (PT) We voted in favour of this report, which contains several important proposals for protecting sheep and goat products, particularly in less favoured areas and mountain regions. We would like it to have gone further, however, particularly in protecting indigenous breeds and traditional cheese production. It is nevertheless essential for the European Commission and the Council to take account of these approved proposals and the debate in plenary, where we also explained our positions on this very important issue.
The revision of the CAP currently in progress must correct the problems created by the 2003 reform, particularly as regards the uncoupling of direct payments. I must also stress the importance of ensuring an additional payment for producers to support indigenous breeds of sheep and goat in particular. This payment must be reinforced in mountain regions and other specific areas in order to maintain biodiversity in agriculture, preserve these animals in sensitive areas and use the land in a natural way - an important contribution to environmental protection and forest fire prevention in southern Europe.
in writing. - I voted in favour of this report as it highlights the problems in the sheep sector, which is in terminal decline unless action is taken.
The Parliament has voted in favour of EU funding for electronic tagging of sheep and, while this is welcome, I would have preferred to see electronic tagging taken off the agenda until the future viability of sheep farming is secured.
In relation to the proposal for a task force, which was rejected by Parliament, there is now an onus on the Commission to upgrade its focus on the sheep sector and to report to the Parliament on progress or otherwise in implementing the proposals in this report.
in writing. - (IT) Thank you, Madam President, I am voting for the report by Zita Gurmai and would like to congratulate her on her excellent work.
In particular, I support the 'eSafety' initiative (www.esafetysupport.org ) within which the European Commission, the public authorities, the industry and other stakeholders are all working together to try to speed up the development and introduction of 'Intelligent Integrated Vehicle Safety Systems'. These systems use information and communication technologies with a view to increasing road safety and reducing the number of accidents on our roads. 'eSafety' is the first step in the 'Intelligent Car' initiative launched in 2006 by the European Commission. I believe that this is a path we should swiftly follow in order to promote the future growth of transport which will, in the Commission's words, be 'smarter, safer and cleaner'.
in writing. - (SK) Our dependence on transport grows every day. All citizens have the right to safe and sustainable mobility. The current progress in information and communication technologies enables us to manufacture and buy vehicles that are smarter, safer and cleaner. Consumers must have access to information that will enable them to make informed choices in favour of intelligent cars and it is important for these cars to become affordable.
Since the report by the rapporteur, Mrs Zita Gurmai, offers European citizens the opportunity to benefit from the potential road traffic safety in the near future, I voted in favour of it.
Road accidents are caused both by human error and by poor vehicle condition. By introducing intelligent technologies, 16% of accidents can be prevented. Modern systems can reduce the number of road accident fatalities by as much as one third. The Galileo programme also represents a significant contribution in this area.
As regards the full deployment of the pan-European in-vehicle emergency call system, the eCall system, the EU Member States have a large responsibility. The aim is to have a full-scale roll-out of eCall by 2010. Therefore, I would encourage the Member States that have not yet signed the eCall Memorandum of Understanding to do so now, in 2008.
Taking into account that, according to the statistics, there are 41 600 deaths on European roads every year, we need to launch a new era in the road sector. By saving any number of human lives we will be doing a lot for European citizens.
in writing. - My colleague, Zita Gurmai, has produced an excellent report and needs to be congratulated on her detailed work and the commitment she has shown.
The first intelligent car report is a flagship project within the Commission's strategic policy framework for information society and the media, and our rapporteur is right to recognise that intelligent vehicle systems could reduce the annual death toll, currently around 42 000, on the roads of the EU. She is also right to point out that, at present, many people cannot afford the new systems, so the need to bring down costs has to be a priority.
Electronic stability control technology, the use of portable or nomadic devices and work towards providing cleaner vehicles are all topics covered by the rapporteur.
This is an excellent report, and it has my full support.
in writing. - (PL) The Intelligent Car Initiative is a very valuable initiative. It is important to use modern technology as much as possible to make transport safer and more efficient. Estimates indicate that if all cars were fitted with electronic stability control (ESC) there could be as many as four thousand fewer fatalities in the EU each year. Another important safety feature, which has not yet been generally introduced, is the pan-European in-vehicle accident notification system known as eCall. Research indicates that its introduction throughout the European Union could reduce traffic fatalities by two and a half thousand each year. The final issue that should be considered is the large amount of carbon dioxide and greenhouse gases emitted by cars, comprising 12% of total CO2 emissions in the EU. I think that cars with the lowest CO2 emissions should be marketed using social campaigns. We should also introduce more restrictive regulations to reduce emissions of harmful gases by cars.
That concludes the explanations of vote.
(The sitting was suspended at 12.45 and resumed at 15.00.)